Case 3:20-cv-00017-MMH-JBT Document 54 Filed 04/06/21 Page 1 of 3 PageID 563




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

MERLIN KAUFFMAN,
an individual,

      Plaintiff,

v.                                            CASE NO. 3:20-cv-17-MMH-JBT

TRANS HIGH CORPORATION,
etc., et al.,

             Defendants.
                                        /

                                    ORDER

      THIS CAUSE is before the Court on Defendants’ Motion to Modify

Scheduling Order (“Motion to Modify”) (Doc. 48), Plaintiff’s Response thereto

(Doc. 50), and Michael J. Kapin, Esq.’s Motion to Withdraw as Counsel for

Defendants (“Motion to Withdraw”) (Doc. 51). For the reasons set forth herein,

both Motions are due to be GRANTED.

      Defendants request a 60-day extension of all remaining deadlines in the

Case Management and Scheduling Order (“CMSO”) (Doc. 47) because their lead

counsel, Mr. Kapin, is seeking to withdraw. (Doc. 48.) Defendants argue that

the extension is necessary to give their local counsel time to take over the case

and to take any necessary additional discovery. (Id.)

      Plaintiff does not oppose the Motion to Withdraw.         (Doc. 51 at 2.)

However, Plaintiff argues that the Motion to Modify should be denied because
Case 3:20-cv-00017-MMH-JBT Document 54 Filed 04/06/21 Page 2 of 3 PageID 564




Defendants have not been diligent in taking discovery, and they should not get

another opportunity to do so based on Mr. Kapin’s withdrawal. (See Doc. 50.)

      The Court finds good cause for the requested extension based on the

circumstances of this case. See Fed. R. Civ. P. 16(b)(4). Specifically, although

this case was filed on January 8, 2020, Defendants did not appear until July 10,

2020, and the CMSO was not entered until October 22, 2020. (Docs. 32 & 47.)

The parties then agreed to relatively short deadlines, including a discovery period

of approximately six months, which took place entirely during the COVID-19

pandemic. (See Docs. 38 & 47.) In response to the pandemic, Chief Judge

Timothy J. Corrigan previously issued a memorandum regarding practice in this

division that stated in part: “Requests for the suspension or continuance of

deadlines in civil cases . . . will be liberally granted.” 1      In light of these

circumstances and the withdrawal of Mr. Kapin, good cause exists for the

requested extension.

      Accordingly, it is ORDERED:

      1.     The Motion to Modify (Doc. 48) is GRANTED. An amended case

management and scheduling order will enter.

      2.     The Motion to Withdraw (Doc. 51) is GRANTED.              Mr. Kapin is

hereby permitted to withdraw as counsel for Defendants. The Clerk is directed


      1
        This memorandum, titled Jacksonville Division Protocol for Proceedings During
Current National Emergency Related to COVID-19, is available on the Court’s website

                                         2
Case 3:20-cv-00017-MMH-JBT Document 54 Filed 04/06/21 Page 3 of 3 PageID 565




to terminate Mr. Kapin as counsel of record.

      DONE AND ORDERED in Jacksonville, Florida, on April 6, 2021.




Copies to:

Counsel of Record




at https://www.flmd.uscourts.gov/locations/jacksonville.

                                            3
